United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2228
                                    ___________

Milos J. Jiricko, M. D.,                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Moser & Marsalek, P. C.,                 *     [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                           Submitted:   June 16, 1999

                                Filed: June 24, 1999
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.
                            ___________

PER CURIAM.

       Milos J. Jiricko, M.D., appeals the district court’s1 dismissal of his complaint
based on res judicata and the court’s imposition of sanctions. After careful review of
the record, we conclude that briefing would serve no useful purpose, and we affirm for
the reasons stated by the district court. See 8th Cir. R. 47A(a).



      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-